DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 12/05/2018.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 12/05/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2015/0120349 to Weiss (“Weiss”).

With regard to claims 1 and 11, Weiss discloses the claimed system for facilitating management of chores, the system comprising: 
a communication device (see e.g. Fig. 1, where management server 40 has a communication device as it communicates with all devices 20, 60, 30, 80, etc.; see also [0051]) configured for: 
receiving chore data corresponding to at least one chore from a 5parent device (see e.g. [0025] for parent device; [0029-30]; Fig. 6); 
transmitting the chore data to a child device (see e.g. [0025] for child device; [0028]); 
receiving operational data from at least one electrical appliance associated with the chore data (see [0056], [0057], where the system receives the operational data associated with chore data of whether the motion sensor on the child device is actively moving (on/off), as motion is indicative of a mobile device being carried); 
transmitting chore status data corresponding to the at least one 10chore to the parent device (see e.g. [0029-30], [0032]); 
transmitting account data corresponding to at least one child account to the child device (see [0028] where the child’s account is presented to the child, on a child device, from the management server 40 communication device); 
a processing device (see e.g. Fig 1) configured for: 
analyzing the chore data and the operational data (see e.g. [0056-57] where the chore data is to have your phone on you and charged, where the motion sensor sends movement data (operational data) and the chore data is the charging of the phone);  15
generating the chore status data based on the analyzing (see [0056-58] is the phone on the child and moving, and is it fully charged); 
determining at least one reward based on the chore status data (see [0058] reward or penalty can be accepted by child user account); 
updating the account data based on the at least one reward (see [0058] acceptance by the child of the reward to the child account); and 
a storage device configured for storing the chore data, the chore status data and the account data (see e.g. Fig. 1, datastore 44).  


With regard to claims 8 and 18, Weiss further discloses where the chore data corresponds to a plurality of chores associated with a plurality of parent devices, wherein the communication device is further configured for: receiving a plurality of contextual data corresponding to the plurality of 5chores; and transmitting chore analytics to at least one parent device of the plurality of parent devices, wherein the processing device is further configured for generating the chore analytics based on each of the chore data corresponding to the plurality of chores and the plurality of contextual data (see Fig. 10).  

With regard to claims 9 and 19, Weiss further discloses where the communication device is further configured for: receiving a request for chore recommendation from the parent device, wherein the request comprises subject contextual data corresponding to at least one of the parent device and the child device; and  15transmitting at least one chore recommendation to the parent device, wherein the processing device is further configured for generating the at least one chore recommendation based on the chore analytics and the subject contextual data (see [0022] [0028] [0029] etc).  

With regard to claims 10 and 20, Weiss further discloses where the processing device is configured for generating 20the chore analytics based further on a plurality of rewards associated with the plurality of chores, wherein the at least one chore recommendation comprises at least one reward recommendation (see e.g. Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of U.S. Pat. Pub. No. 2018/0303210 to O’Kane et al. (“O’Kane”).

With regard to claims 2-7 and 12-17, Weiss does not teach the limitations of claims 2, 3, 4, 5, 6, 7 relating to the smart money box.  However, O’Kane (entitled, ELECTRONIC TOY BANK) does teach these limitations.  The examiner refers Applicant to Figs. 2 and 5 of O’Kane as shown here: 

    PNG
    media_image1.png
    439
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    670
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    450
    516
    media_image3.png
    Greyscale
Here, the money box has a display, a slot for currency, a secured container to house currency coupled to the slot as shown in Fig. 3, a sensor to sense the money and physical characteristics as shown at [0005] [0009], [0045] to detect the physical type of bills or coins to allow the bank to monitor the total change stored within the interior storage compartment 302, processor coupled to the sensor at [0045] [0072] etc., and a wireless interface as shown at Fig. 1.  The money is a coin or cash, or digital currency such as cryptocurrency as shown at [0019], further where the toy bank can communicate with a bank institution having child account as shown in [0060].  Therefore, it would have been obvious to one of ordinary skill in the financial management art at the time of filing to modify Weiss with the smart money box of O’Kane so that the money both physical and digital can be accumulated at the child device and further where the child device can display data to the child, and transmit necessary data to relevant parties as described in O’Kane. 

With regard to claims 7 and 17, Weiss further discloses where the communication device is further configured for transmitting the at least one reward to the parent device (see e.g. Fig. 10).  However, Weiss does not explicitly disclose transferring money from one parent bank account to a child bank account.  The examiner refers to O’Kane at Fig. 5 showing where all of the piggy bank 506, and the various financial institutional 512 and 516 communicate data.  The technological feature here is that banks are able to transmit data between each other.  O’Kane teaches this as shown in Fig. 5 where all entities can transmit and receive data.  Accordingly, it would have been obvious to one of ordinary skill in the financial management art at the time of filing to combine the teachings of O’Kane with the teachings of Weiss, where this would provide the ability for various entities and banks to communicate data amongst themselves, where this is beneficial so that entities can communicate and make decisions based on the received and transmitted data, as shown in O’Kane. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687